

EXHIBIT 10.38

TYSON FOODS, INC.
2000 STOCK INCENTIVE PLAN

STOCK INCENTIVE AGREEMENT
RESTRICTED STOCK






Employee:
[NAME]

Personnel Number:
[ ]

Award:
_______ Shares of Restricted Stock [INSERT # of SHARES SUBJECT TO AWARD]

Grant Date:
[DATE]

Vesting Schedule:    
Vesting Date
Percent of Award Vested
[INSERT VESTING DATE(s)]
[Insert % vesting at corresponding date]






--------------------------------------------------------------------------------




This Award is granted on the Grant Date by Tyson Foods, Inc., a Delaware
corporation, (“Tyson”) to the Employee (hereinafter referred to as “you”)
identified on the cover page of this Award Agreement.
1.
Terms and Conditions. The Award is subject to all the terms and conditions of
the Tyson Foods, Inc. 2000 Stock Incentive Plan (the “Plan”). Unless otherwise
defined herein, all capitalized terms in this Restricted Stock Incentive Award
Agreement (the “Award Agreement”) shall have the meaning stated in the Plan.
Please see the Plan document for more information on these terms and conditions.
A copy of the Plan is available upon request.

2.
Vesting.

2.1.
Vesting Schedule and Forfeiture. Those Awards which have become vested pursuant
to the Vesting Schedule shall be considered as fully earned by you, subject to
the further provisions of this Section 2. Any Awards which do not become vested
in accordance with the Vesting Schedule as of your Termination of Employment
with Tyson and/or its affiliates or the provisions of this Section 2 will be
forfeited back to Tyson.

2.2.
Death, Disability or Retirement. In the event your Termination of Employment is
due to death, Disability or, subject to your timely execution and non-revocation
of a Release, Retirement, you will be fully vested in your Award. For purposes
of this Agreement, “Retirement” shall mean your voluntary or involuntary
Termination of Employment without Cause from Tyson and/or its affiliates on or
after the date you attain age 62.

2.3.
Termination by Tyson without Cause or by you for Good Reason. In the event that
your employment is terminated by Tyson for reasons other than death, Disability,
Retirement, or Cause, or by you for Good Reason, and subject to your timely
execution and non-revocation of a Release, you will become vested in a pro rata
portion of your Award. The pro rata portion of your Award shall equal the
percentage of the total vesting period, measured in days, in which you remained
employed by Tyson and/or its affiliates multiplied by the number of shares
subject to the Award.

2.4.
Change in Control. Upon a Change in Control, all unvested shares shall become
fully vested on the earlier of: (i) the date you are involuntarily terminated
without Cause (as defined in your Employment Agreement) or (ii) sixty (60) days
after the Change in Control. For purposes of this Award Agreement, the term
“Change in Control” shall not include any event as a result of which one or more
of the following persons or entities possess or continues to possess,
immediately after such event, over fifty percent (50%) of the combined voting
power of the Company or, if applicable, a successor entity: (a) Tyson Limited
Partnership, or any successor entity; (b) individuals related to the late Donald
John Tyson by blood, marriage or adoption, or the estate of any such individual
(including Donald John Tyson’s); or (c) any entity (including, but not limited
to, a


2

--------------------------------------------------------------------------------




partnership, corporation, trust or limited liability company) in which one or
more of the entities, individuals or estates described in clauses (a) and (b)
hereof possess over fifty percent (50%) of the combined voting power or
beneficial interests of such entity.
2.5.
Definitions. For purposes of this Agreement, “Cause,” “Disability,” “Good
Reason” and “Release” shall have the same meanings as set forth in your
Employment Agreement.

3.
Payment of Award. Unrestricted certificates for the vested shares subject to
your Award will be delivered to you as soon as administratively practicable
following the Vesting Dates set forth in Section 2.

4.
Withholding Taxes. By executing this Award Agreement and accepting the Award,
you acknowledge and agree that you are responsible for, and that Tyson shall
withhold, all applicable income and other taxes from any Award, including
federal, FICA, state and local taxes applicable in your country of residence or
employment. Tyson shall withhold such taxes by any manner acceptable under the
terms of the Plan.

5.
Right of the Committee. The Committee is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding.

6.
Severability. In the event that any one or more of the provisions or portion
thereof
contained in this Award Agreement shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Award Agreement, and this Award
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.

7.
Entire Agreement. Subject to the terms and conditions of the Plan, and the
applicable provisions of the Employment Agreement, this Award Agreement
expresses the entire understanding and agreement of Tyson and you with respect
to the subject matter. In the event of any conflict between the provisions of
the Plan and the terms of this Award Agreement, the provisions of the Plan will
control unless this Award Agreement explicitly states that an exception to the
Plan is being made. The Award has been made pursuant to the Plan and an
administrative record is maintained by the Committee.

8.
Restrictions on Transfer of Award. You shall not dispose of the Award prior to
the date an unrestricted certificate for vested shares in your name is delivered
to you by Tyson pursuant to Section 3. Any disposition of the Award or any
portion thereof shall be a violation of the terms of this Award Agreement and
shall be void and without effect; provided, however, that this provision shall
not preclude a transfer as otherwise permitted by the Plan.

9.
Headings. Paragraph headings used herein are for convenience of reference only
and shall not be considered in construing this Award Agreement.


3

--------------------------------------------------------------------------------




10.
Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

11.
No Vested Right in Future Awards. You acknowledge and agree that the granting of
the Award under this Award Agreement is made on a fully discretionary basis by
Tyson and that this Award Agreement does not lead to a vested right to further
Awards in the future. Further, the Award set forth in this Award Agreement
constitutes a non-recurrent benefit and the terms of this Award Agreement are
applicable only to the Award granted pursuant to this Award Agreement.

12.
No Right to Continued Employment. You acknowledge and agree (by executing this
Award Agreement) that neither the adoption of the Plan nor the granting of any
Award shall confer any right to continued employment with Tyson, nor shall it
interfere in any way with Tyson’s right to terminate your employment at any time
for any reason in accordance with the terms of your Employment Agreement.

13.
Governing Law. The Plan, this Award Agreement and all determinations made and
actions taken pursuant to the Plan or Award Agreement shall be governed by the
laws of the State of Arkansas, without giving effect to the conflict of laws
principles thereof.

14.
Successors and Assigns. This Award Agreement shall inure to the benefit of and
be binding upon each successor and assign of Tyson. All obligations imposed upon
you, and all rights granted to Tyson hereunder, shall be binding upon your
heirs, successors and administrators.

You must sign this Agreement and return it to Tyson within ten (10) days to be
eligible to receive this Award, or the Award will be forfeited.
* * *

TYSON FOODS, INC. 

 
By: _______________________________




Date:                                                               
____________________________________
Print Name




____________________________________
Signature




Date: _______________________________




4